Exhibit 10.1



Description of Non-Employee Director Compensation Arrangements




The amounts and other terms of the retainer fees payable to non-employee
Directors have been changed beginning with Directors’ 2013-2014 terms of office.
The prior arrangement had been in effect since July, 2007. Company employees
serving as Directors are not compensated for their service as such.


Under the new arrangement, a retainer of $290,000 is payable to the Chairman of
the Board and a retainer of $200,000 are payable to each other non-employee
Director. The retainer fees are payable in full at the beginning of each
Director’s term. Retainer fees are fully vested immediately, regardless of the
form in which paid.


For current Directors, absent an election to the contrary, the retainer fee is
payable as follows: $65,000 in cash ($95,000 for the Chairman), $67,500 in stock
options ($97,500 for the Chairman) and $67,500 in career restricted stock units
(“CRSUs”) ($97,500 for the Chairman). However, a Director may elect to receive
all or a part of the cash or option portions of the fee in STERIS shares or
CRSUs and may elect to receive the CRSU portion of the fee in STERIS shares.


A non-employee Director first elected after the 2013 Annual Meeting of
Shareholders will receive the same amount of retainer fees, but the available
forms of payment will be limited until such time as the Director has satisfied
the Company’s Non-Employee Director Stock Ownership Guidelines. A new Director
will receive a retainer fee of $65,000 in cash, but may elect to receive CRSUs
in lieu of all or a portion of the cash. The remaining $135,000 of the
Director’s retainer fee will be payable in CRSUs.


The number of CRSUs a Director is entitled to receive for each annual term will
be determined based upon the dollar amount of the retainer fees elected to be
received in CRSUs and the STERIS per share closing price on the NYSE on a
specified date at the beginning of the annual term. A Director’s CRSU’s will be
settled in STERIS common shares six months after the cessation of the Director’s
Board service. Directors will be paid cash dividend equivalents on their CRSUs
as dividends are paid on STERIS common shares.


Committee Chair fees remain unchanged; the Audit Committee Chair receives an
annual Chair fee of $10,000 and the other Committee Chairs receive annual fees
of $5,000. Meeting fees also remain unchanged; these are $1,000 per meeting for
Board meetings and assigned Committee meetings attended in excess of 20 during
the annual term.

